Arrington, J.
This is a workmen’s compensation claim by appellant Stevens, which was denied by the Workmen’s Compensation Commission and the Circuit Court of Pearl River County.  We think the case should be affirmed. No purpose would be served by detailing the facts. It is manifest that the injury to appellant occurred at a time when he was not acting in the course of his employment. The evidence reflected that appellant was riding with his brother in appellant’s truck around 10 o’clock at night, after their work had been finished for the day. Appellant and his brother, in the meantime, had visited two or three beer “joints”, and had been partaking of beer at these places. The Commission was warranted in finding that the appellant, in going to the County Line Club, was not acting in the course of his employment.
Affirmed.
All justices concur, except Kyle J., who took no part.